         Case 5:20-cv-08096-VKD Document 19 Filed 01/27/21 Page 1 of 2


     CHRIS ZHEN (State Bar No. 275575)
 1   chris.zhen@zhenlawfirm.com
 2   HOGAN GANSCHOW (State Bar No. 256137)
     hogan.ganschow@zhenlawfirm.com
 3   ZHEN LAW FIRM
     5670 Wilshire Blvd #1800
 4   Los Angeles, CA 90036
     Telephone: (213) 935-0715
 5
 6   Attorneys for Plaintiff
     OptraHealth, Inc.
 7
 8
 9
10
11
                               IN THE UNITED STATES DISTRICT COURT
12
13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

14
     OPTRAHEALTH, INC.,                           Case No. 3:20-cv-8096
15
16                  Plaintiff,                    STIPULATION TO EXTEND TIME TO
                                                  RESPOND TO INITIAL COMPLAINT
17          v.
                                                  New response date: March 27, 2021
18
     BOTSCREW, INC.,
19
20                  Defendant.

21
22
23
24
25
26
27
28
     Case No. 3:20-cv-8096                            STIP TO EXTEND TIME TO RESPOND TO
                                                                      INITIAL COMPLAINT
         Case 5:20-cv-08096-VKD Document 19 Filed 01/27/21 Page 2 of 2



 1          Plaintiff OptraHealth, Inc. (“Plaintiff”) and Defendant Botscrew, Inc. (“Defendant”), by and
 2   through their respective counsel of record, hereby stipulate as follows:
 3          WHEREAS, Defendant recently retained counsel to represent it in this case;
 4          WHEREAS, the parties are currently engaged in continuing and active settlement
 5   discussions in an attempt to resolve the issues raised in the Complaint;
 6          WHEREAS, pursuant to Local Civil Rule 6-1, the parties have agreed to an extension of
 7   time for Defendant to respond to the Complaint to March 27, 2021;

 8          WHEREAS, no prior extensions of time have been requested or granted;
 9          THEREFORE, IT IS HEREBY STIPULATED that the time for Defendant to respond to the
10   Complaint shall be extended to March 27, 2021.
11
12   Respectfully Submitted,
13   DATED: January 26, 2021                   THE ZHEN LAW FIRM
14
15                                             By:     /s/ Chris Zhen
                                                       Chris Zhen
16
                                               Attorney for Plaintiff
17
18   DATED: January 27, 2021                   THE MORROW FIRM
19
20                                             By:     /s/ Xinlin Li Morrow
                                                        Xinlin Li Morrow
21
22                                             Attorney for Defendant

23
24
25
26
27
28
     Case No. 3:20-cv-8096                                       STIP TO EXTEND TIME TO RESPOND TO
                                                     1                           INITIAL COMPLAINT
